Citation Nr: 0528398	
Decision Date: 10/21/05    Archive Date: 11/01/05

DOCKET NO.  98-09 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for a skin disorder, 
including as due to exposure to Agent Orange, claimed as 
chloracne.

2.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel






INTRODUCTION

The veteran served on active duty from August 1968 to August 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.

These claims were previously before the Board in March 2001, 
and were remanded for further evidentiary development.  As 
this development has been completed with respect to the 
veteran's claim for a skin disorder, this claim is properly 
before the Board at this time.

The issue of entitlement to service connection for post-
traumatic stress disorder (PTSD) is addressed in the Remand 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will provide notification when further action is required on 
the part of the appellant.


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam during the 
Vietnam era with the United States Air Force; therefore, 
exposure to Agent Orange during service is presumed.

2.  The weight of the competent evidence is against a 
conclusion than the veteran has a skin disorder due to in-
service symptomatology or pathology, or exposure to Agent 
Orange or other herbicide agents.



CONCLUSION OF LAW

A current skin disorder was not incurred in or aggravated by 
service, and may not be presumed to have been incurred as a 
result of in-service exposure to Agent Orange or other 
herbicide agents.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.309(e) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records are entirely negative 
for any complaints or findings referable to skin disorders or 
symptoms.

Private treatment records dated from May 1996 to December 
1997 show the veteran complained of, and was treated for, a 
fungal infection and an itchy skin rash.

In February 1998, the veteran underwent VA examination for 
his right knee and ankle.  The veteran came in requesting an 
examination for PTSD.  He believed that was the exam he was 
scheduled for.  The veteran mentioned that he was exposed to 
Agent Orange in Vietnam.  He said he was sprayed on several 
occasions at his base and had been suffering from a skin 
rash, mainly on the upper back area, since that time.  The 
description of the skin lesion was actinic acne with some 
crusting, and he said that he had been having those lesions 
arise on and off for years.  When they came they were itchy, 
and there was some oozing out of them.  They then disappeared 
and came again.  He had received several treatments for them.  
The skin lesion was a macular papule, red, with some crusting 
and discharge.  There were no other constitutional symptoms.  
There was no fever, chest pain, shortness of breath, or 
palpations.  On examination, he had actinic skin lesions in 
the upper back.  The diagnosis was acne, most probably due to 
Agent Orange exposure.


In August 1998, the veteran testified before a Decision 
Review Officer at the RO.  The veteran's representative 
indicated that, while chloracne must be diagnosed within one 
year of exposure for presumptive service connection, there 
was not that kind of testing or documentation in 1972.  He 
argued that the VA examination had documented acne due to 
Agent Orange.  The veteran indicated that during that 
examination he had taken his shirt off and shown the examiner 
his back.  He said the examiner just looked at it.  He 
thought everything was done quickly.  He stated that the 
entire examination took less than five minutes.  In reference 
to the acne, he said it was just a cursory look at it.  There 
was no blood test taken, and nothing to indicate that a 
thorough examination was done other than a cursory look-see.  
The breadth of the examination was short and sweet.  The 
veteran stated that he really needed to see a dermatologist 
rather than a general practitioner.  He said he later saw a 
private dermatologist, told her he was concerned he had 
chloracne related to Agent Orange exposure, and was told she 
could not really tell whether it was related to Agent Orange.  
He testified that, while in Vietnam, he had sometimes worked 
on the flight line without a shirt on, but most of the time 
he wore a shirt.

In September 1998, the veteran underwent VA skin examination.  
No medical records were available for review.  He stated that 
his base was the headquarters for the region where they 
sprayed insecticide.  The veteran, however, said he was never 
in the jungle, and did not recall ever having worked on any 
of the airplanes that did the spraying.  He stated he 
developed acne on his back in 1973.  He never received 
treatment for this.  He did have mild teenage acne.  In the 
last ten years, the acne on his back had become worse in that 
he had more lesions, and the scarring increased.  He said he 
had seen a private dermatologist six years before.  He 
believed he underwent a biopsy, but did not know for sure or 
what the results were.  At that time, he had pimples on his 
back with scarring.  The veteran was, at present, under no 
treatment for his acne.  He told the examiner that his skin 
itched sometimes, and he picked at it, but that he had no 
pain.

On evaluation, the veteran had a few pimples.  There were two 
on his face, and rare scar.  On his back and shoulders, he 
had multiple pimples in various stages, with some pustules 
and crusting.  He had multiple depigmented scars on his back 
and shoulders.  He stated that he did scratch at times, and 
considered himself a nervous person.  He thought that a 
biopsy was done by a dermatologist in the past, but he did 
not know what it showed.  The diagnosis was chronic cystic 
acne with scarring.

In April 2004, the veteran underwent another VA skin 
examination.  His claims file and previous VA examination 
report were reviewed.  He claimed service connection for 
chloracne due to his Vietnam service.  He had cystic acne, 
but there was some question as to the origin.  He had 
previous diagnoses of primary acne with lesions secondary to 
itching, and acne rosacea healing, with no folliculitis.  
Treatment had resulted in significant improvement in lesions 
and very infrequent pruritus.  His disorder was the best it 
had been since its onset.  The veteran had not been back to 
the Dermatology Clinic since that time, and had not received 
medical treatment for his skin since that time.

On evaluation by the examiner, the veteran's face was 
entirely clear.  On his back he had one scab and two 
erythematous papules.  Otherwise, his back, face, and chest 
were entirely clear.  He had many freckles, and he had 
numerous depigmented scars across his shoulders, down his 
mid-back, and across his anterior chest.  The diagnosis from 
the skin clinic was acne rosacea.  The examiner noted that 
the veteran had no comedones, only the two papules already 
described.  There were no superficial or deep cysts.  There 
was no loss of range of motion from the skin condition.  The 
diagnosis was acne rosacea and minimal involvement at this 
time, except for the scarring.  Total involvement was less 
than two percent, with less than one percent of the exposed 
area involved.  The scar was reported to be superficial.

II.  Analysis

A.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).

Considering the decisions of the Court in Pelegrini and 
Mayfield, the Board finds that the requirements of the VCAA 
have been satisfied in this matter, as discussed below.

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to VCAA enactment.  The Court acknowledged in Pelegrini that 
where, as here, the section 5103(a) notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice.  Rather, the appellant has the 
right to content complying notice and proper subsequent VA 
process.  Pelegrini, supra, at 120.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.

In a January 2003 letter, the RO informed the veteran of its 
duty to assist him in substantiating his claim under the 
VCAA, and the effect of this duty upon his claim.  In 
addition, the veteran was advised, by virtue of a detailed 
May 1998 statement of the case (SOC) and December 1999 and 
September 2004 supplemental statements of the case (SSOCs) 
issued during the pendency of this appeal, of the pertinent 
law, and what the evidence must show in order to substantiate 
his claim.  We therefore believe that appropriate notice has 
been given in this case.  The Board notes, in addition, that 
a substantial body of lay and medical evidence was developed 
with respect to the veteran's claim, and that the SOC and 
SSOCs issued by the RO clarified what evidence would be 
required to establish entitlement to service connection.  The 
veteran responded to the RO's communications with additional 
evidence and argument, thus curing (or rendering harmless) 
any previous omissions.  Further, the claims file reflects 
that the September 2004 SSOC contained the new duty-to-assist 
regulation codified at 38 C.F.R. § 3.159 (2004).  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).  All the above 
notice documents must be read in the context of prior, 
relatively contemporaneous communications from the RO.  See 
Mayfield, supra, at 125.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.

For the showing of a chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The veteran contends, including by way of sworn testimony and 
written argument, that that he developed a skin disorder as a 
result of exposure to Agent Orange during his service in 
Vietnam.  VA regulations provide that, if a veteran was 
exposed to an herbicide agent during active service, 
presumptive service connection is warranted for the following 
disorders: chloracne or other acneform disease consistent 
with chloracne; Type II diabetes mellitus, Hodgkin's disease; 
multiple myeloma; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  Presumptive service connection for these 
disorders as a result of Agent Orange exposure is warranted 
if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  The governing law 
provides that a "veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent . . . unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f).

Review of the veteran's service records confirms that he 
served in the Republic of Vietnam during the Vietnam era.  
Because the veteran served in Vietnam during the appropriate 
period of time, he is presumed to have been exposed to Agent 
Orange or other herbicide agent(s) during that period of 
service.  However, chloracne has not been diagnosed in this 
case, and the skin disability most recently diagnosed at the 
April 2004 VA examination, acne rosacea, unlike chloracne, is 
not included in the conditions presumed to be the result of 
exposure to Agent Orange, as listed above.  38 U.S.C.A. § 
1116(a); 38 C.F.R. § 3.309(e).  Therefore, the Board finds 
that service connection is not warranted on a presumptive 
basis, since the veteran has never been diagnosed with 
chloracne.

While the claim on appeal is limited to the contention that 
service connection for chloracne is warranted on a 
presumptive basis as due to exposure to Agent Orange, the 
Board has considered whether the claim can be granted under 
the general legal provisions pertaining to direct service 
connection.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd 
sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), 
cert. denied, 118 S. Ct. 1171 (1998).  See also Brock v. 
Brown, 10 Vet. App. 155, 160-61 (1997).

In this regard, the Board notes that the veteran has been 
diagnosed, post-service, with acne rosacea, a fungal 
infection, chronic cystic acne with scarring, and acne.  We 
note that, he currently has a diagnosis of a skin disorder, 
even if the most recent April 2004 VA examiner noted that 
there was minimal involvement.  However, the veteran's 
service medical records are silent for any complaints or 
diagnoses of a skin disorder.  During service, the veteran 
never demonstrated or complained of any symptoms related to a 
skin disorder.  Furthermore, the first medical records 
showing any treatment for a skin disorder are dated in 1996, 
more than twenty years after his separation from service.

Although the veteran has stated that his skin disorder began 
in 1973, there is no medical evidence of record to 
corroborate this statement.  Without such evidence, there is 
nothing to show that any symptoms the veteran encountered 
beginning in 1973 are related to his current acne rosacea.  
In addition, in the absence of any evidence from 1973, the 
Board would have to resort to speculation to grant service 
connection.  However, such speculation is not a sufficient 
basis for an award of service connection.

The Board notes the diagnosis of the February 1998 VA 
examiner who stated that the veteran had "acne, most 
probably due to Agent Orange exposure."  However, we note 
that this was not a dermatology examination.  The veteran was 
under examination for his right knee and ankle claims, 
although he did show the examiner his back.  Moreover, there 
is no indication that the examiner reviewed the veteran's 
claims file.

While the conclusions of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  
Although on an initial review, the examiner's diagnosis 
appears to support the veteran's claim, a close reading shows 
that it does not.  The examiner did not factually establish 
or explain the sequence of medical causation using the facts 
applicable in the veteran's case.  Nor, as mentioned above, 
did he review the claims file, which contains the veteran's 
history.  Since the veteran's diagnosed acne is not a 
presumptive disorder for Agent Orange exposure, the examiner 
would need to have explained why the veteran's acne was 
thought to be related to his Agent Orange exposure.  This was 
not done.  Such speculation is not legally sufficient to 
establish service connection.  See Stegman v. Derwinski, 3 
Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  This stated opinion, then, falls short of 
the level of certainty necessary for the Board to service 
connect the veteran for a skin disorder.

With regard to the assertions of the veteran that he 
currently has a skin disorder that is the result of exposure 
to Agent Orange during service, the Board certainly respects 
his right to offer his opinion, but he is not deemed 
competent to present evidence as to diagnosis, medical 
etiology, or causation.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge," aff'd sub 
nom. Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, and given the 
negative evidence summarized above, the Board finds that the 
probative weight of the negative evidence exceeds that of the 
positive.  Therefore, entitlement to service connection for a 
skin disorder on a direct basis, or on a presumptive basis as 
due to exposure to Agent Orange must be denied.  Gilbert, 1 
Vet. App. at 49.


ORDER

Service connection for a skin disorder, including as due to 
exposure to Agent Orange, claimed as chloracne, is denied.


REMAND

With regard to the veteran's claim for entitlement to service 
connection for PTSD, the Board notes that the U.S. Armed 
Services Center for Unit Records Research (CURR) indicated in 
March 2004 that Air Force Base at which the veteran was 
stationed came under hostile rocket/mortar attack in November 
1970.  The RO had indicated the veteran stated this incident 
occurred in October 1970.  However, during the veteran's 
August 1998 hearing, he indicated that it was sometime around 
October 1970.  He had taken a Rest & Recreation break in 
September, and said the incident was within 60 days of that 
R&R.  Therefore, it appears that this incident was verified 
by the CURR.  While the veteran stated he was not there when 
the incident occurred, he did state that he was affected when 
he returned, both with being exposed to the injuries and 
death and also dealing with survivor's guilt.

By law, in order for service connection to be awarded for 
PTSD, three elements must be present: (1) a current medical 
diagnosis of PTSD; (2) medical evidence of a causal nexus 
between current symptomatology and a claimed in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor actually occurred.  38 C.F.R. § 
3.304(f) (2004); Cohen v. Brown, 10 Vet. App 128 (1997).  
With respect to the second element, if the evidence shows 
that the veteran did not serve in combat with enemy forces 
during service, or if there is a determination that the 
veteran engaged in combat but the claimed stressor is not 
related to such combat, there must be independent evidence to 
corroborate the veteran's statement as to the occurrence of 
the claimed stressor(s).  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  The veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).

With the above-described verified stressor, and a diagnosis 
of PTSD in September 1998, the Board finds that a remand is 
necessary to ascertain whether the veteran satisfies the 
third element necessary for service connection for PTSD.  
There must be medical evidence of a causal nexus between the 
current diagnosis and the verified stressor.

Therefore, due process demands that this claim be REMANDED 
for the following:

1.  The RO should schedule the veteran for a VA 
psychiatric examination to determine whether he has 
PTSD under the criteria in DSM-IV, based upon the 
verified stressor alone.  All appropriate testing 
should be undertaken in connection with the 
examination.

a.  The examiner should be asked to opine as to 
whether it is at least as likely as not (i.e. 
to at least a 50-50 degree of probability) 
that: (1) the veteran has PTSD; and, if he 
does, (2) it is a result of the stressor that 
was confirmed by the CURR, or whether such a 
diagnosis or stressor relationship is unlikely 
(i.e., less than a 50-50 probability).

b.  The examiner must be provided with the 
veteran's claims folder prior to the 
examination, to include a copy of this Remand, 
and the examination report must indicate that 
the claims folder was received and reviewed.  
The physician should describe all findings in 
detail and provide a complete rationale for all 
opinions offered.  If no opinion can be 
rendered, the examiner should explain why this 
is not possible.

c.  Note:  The term "at least as likely as 
not" does not mean merely within the realm of 
medical possibility, but rather that the weight 
of medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of the 
diagnosis or causation as it is to find against 
it.

2.  Thereafter, the RO should readjudicate the 
veteran's claim for service connection for PTSD.  
If the benefits sought on appeal remain denied, the 
veteran and his representative should be provided 
with an SSOC.  The SSOC should contain notice of 
all relevant actions taken on the claim, to include 
a summary of the evidence and applicable law and 
regulations considered pertinent to the issue 
currently on appeal, since the September 2004 SSOC.  
An appropriate period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


